CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectus and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 35 to the registration statement on Form N-1A (the Registration Statement) of our report dated January 11, 2012, relating to the financial statements and financial highlights appearing in the November 30, 2011, Annual Report to Shareholders of Vanguard Florida Focused Long-Term Tax-Free Funds, which report is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Financial Highlights in the Prospectus and under the headings Financial Statements and Service ProvidersIndependent Registered Public Accounting Firm in the Statement of Additional Information. PricewaterhouseCoopers LLP Philadelphia, PA March 22, 2012
